NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0594n.06

                                           No. 21-5356


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                          )
                                                                                      FILED
 EDWARD PINCHON,                                                                Dec 21, 2021
                                                          )
                                                          )                 DEBORAH S. HUNT, Clerk
        Petitioner-Appellant,
                                                          )
                                                          )      ON APPEAL FROM THE
 v.
                                                          )      UNITED STATES DISTRICT
                                                          )      COURT FOR THE MIDDLE
 RAYMOND BYRD, Warden,
                                                          )      DISTRICT OF TENNESSEE
                                                          )
        Respondent-Appellee.
                                                          )


Before: BATCHELDER, ROGERS, and WHITE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Edward Pinchon appeals the district court’s

denial of his petition for a writ of habeas corpus, filed under 28 U.S.C. § 2254. The district court

granted a certificate of appealability on Pinchon’s claim that his sentence is unconstitutional under

the Supreme Court’s holding in Miller v. Alabama, 567 U.S. 460 (2012). Finding that Pinchon

cannot prevail, we AFFIRM.

                                                 I.

       In April 1997, then 17-year-old Pinchon shot and killed Leslie Handy. Prior to Handy’s

death, Pinchon and Handy shared an ongoing sexual relationship. At the time, Handy was a

middle-aged man in his forties with a criminal history of child assault and rape. Handy, taking

advantage of Pinchon’s youth and other vulnerabilities, would have Pinchon stay at his house most

nights during their relationship. Handy also provided food and clothing to Pinchon.
No. 21-5356, Pinchon v. Byrd


       On April 21, 1997, Pinchon went to Handy’s house with three friends to pick up clothes

that Handy had purchased for him. Handy preferred to keep the clothes that he purchased for

Pinchon at his house. Mary Jones, a key witness and Handy’s neighbor, was visiting with Handy

when Pinchon and his friends arrived. At some point, Pinchon grabbed Handy’s shotgun from

another room and told everyone to leave so that Handy and Pinchon could “make love.” Handy

told him to put the gun away. Eventually, Pinchon did and left Handy’s house. A few minutes

after he and his friends left, Pinchon called Handy’s phone. Jones answered and Pinchon told

Jones that he planned to kill Handy. About 15 minutes later, Pinchon and his friends returned to

Handy’s house. When Pinchon drew a handgun from his pants-pocket, Jones left. Seconds later,

Jones heard several gun shots and saw Pinchon and his friends flee the house. Jones called the

police and when they arrived, they found Handy dead from gunshot wounds.

       The State of Tennessee charged Pinchon with first-degree murder. In September 1999,

Pinchon was tried to a jury and convicted of first-degree murder. Under Tennessee law, there are

three sentencing options for a defendant convicted of first-degree murder: (1) death; (2) life

imprisonment without the possibility of parole; and (3) imprisonment for life. See Tenn. Code

Ann. § 39-13-202(b).      The trial court sentenced Pinchon to imprisonment for life because

Pinchon’s youth precluded a death sentence, see Tenn. Code Ann. § 37-1-134(a)(1), and the State

of Tennessee did not seek a sentence for life in prison without the possibility of parole. For over

a decade following his trial, Pinchon made several attempts to challenge his conviction and

sentence. He filed a direct appeal, a petition for post-conviction relief in state court, and two

petitions for federal habeas relief, all without success.

       But two later Supreme Court cases gave Pinchon another chance. In 2012, the Court held

unconstitutional “a sentencing scheme that mandates life in prison without possibility of parole for



                                                  -2-
No. 21-5356, Pinchon v. Byrd


juvenile offenders.” Miller v. Alabama, 567 U.S. 460, 479 (2012). While a juvenile offender

could still be sentenced to life without the possibility of parole, any sentencing scheme must allow

the court to consider all relevant factors, including the juvenile offender’s youth, before imposing

such a sentence. Id. Then in 2016, the Court held that “state collateral review courts” must give

retroactive effect to controlling “new substantive rule[s] of constitutional law,” which included the

new rule handed down in Miller. Montgomery v. Louisiana, 577 U.S. 190, 200 (2016).

       Seeking relief under Miller and Montgomery, Pinchon filed a motion to reopen his post-

conviction proceedings in Tennessee state court. Relying on Miller, he argued that the life

sentence that he received as a minor qualified as cruel and unusual punishment in violation of the

Eighth Amendment. But the state trial court denied his motion, finding no violation under Miller

because Pinchon’s life sentence was for a “specific number of years” and reduction credits served

“the same purpose as eligibility for parole.” The trial court also concluded that Tennessee’s

sentencing scheme did not violate Miller because “Tennessee law not only allows, but requires

courts to give individualized consideration to a defendant in sentencing.” See Tenn. Code. Ann.

§ 39-13-204(i)-(j). In short, the state trial court held that Tennessee law does not mandate a life

sentence without the possibility of parole.

       Pinchon applied to the Tennessee Court of Criminal Appeals (“TCCA”) for permission to

appeal, but the TCCA denied Pinchon’s application because “[h]e did not receive a mandatory

sentence of life without possibility of parole, as contemplated by Miller.” The TCCA noted that

Pinchon could earn enough credits to secure release after 51 years, which would not be possible if

Pinchon had received a life sentence without the possibility of parole. The TCCA recognized that

while Miller’s logic could extend to sentences similar to Pinchon’s sentence, “that is not the




                                                -3-
No. 21-5356, Pinchon v. Byrd


precedent which now exists,” and it declined to expand Miller to Pinchon’s application. Pinchon

applied for permission to appeal further, but the Tennessee Supreme Court denied his application.

       Finding no relief in state collateral-review proceedings, Pinchon turned to federal court. In

November 2016, Pinchon filed a § 2254 petition, claiming that his sentence was unconstitutional

under Miller and Montgomery. After the district court appointed counsel for Pinchon, he sought

permission from this Court to file a successive petition in the district court under 28 U.S.C.

§ 2244(b)(3)(A), and we granted that permission. See In re Pinchon, No. 17-5104, WL 11037420,

at *2 (6th Cir. Aug. 18, 2017).

       In the district court, the magistrate judge recommended denial of Pinchon’s petition. The

district court agreed, adopted the magistrate judge’s report and recommendation, and denied the

petition. The district court held that the state court had adjudicated Pinchon’s claim on the merits

and that Pinchon had not met either of § 2254(d)’s requirements for habeas relief: namely, that the

state court’s adjudication has “resulted in a decision that was contrary to, or involved an

unreasonable application of” United States Supreme Court precedent—here, Miller or

Montgomery—or was based on “an unreasonable determination of the facts.”

       The district court granted Pinchon a certificate of appealability on two issues: whether

Miller should extend to Pinchon’s sentence and whether 28 U.S.C. § 2254(d) bars Pinchon’s

petition for a writ of habeas corpus. Pinchon timely appealed. He argues first that Miller prohibits

his being sentenced to life because a life sentence imposed upon a juvenile offender denies the

juvenile any meaningful opportunity to obtain release and thus violates the Eighth Amendment.

Second, he contends that his life sentence is contrary to clearly established Supreme Court

precedent because “such precedent required the Tennessee courts to fully enforce Miller by

granting relief if Pinchon’s sentence violates the Eighth Amendment in light of Miller’s



                                                -4-
No. 21-5356, Pinchon v. Byrd


principles,” and the state court failed to independently determine whether Miller could logically

be extended to Pinchon’s life sentence.

                                                 II.

       We review de novo the district court’s denial of Pinchon’s habeas petition. Post v.

Bradshaw, 621 F.3d 406, 413 (6th Cir. 2010). The Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”) provides the standard of review for Pinchon’s habeas claim. The federal

habeas court may overturn a state court conviction if the last reasoned state court opinion on the

merits “was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). “This

statutory test is ‘difficult to meet.’” Atkins v. Crowell, 945 F.3d 476, 477 (6th Cir. 2019) (quoting

White v. Woodall, 572 U.S. 415, 419 (2014)). To obtain relief under the “contrary to” clause, the

petitioner must show either that the state court reached a “conclusion opposite to that reached by

[the Supreme] Court on a question of law,” or that the state court reached “a result opposite” of a

Supreme Court decision with “materially indistinguishable facts.” Williams v. Taylor, 529 U.S.

362, 405 (2000). To obtain relief under the “unreasonable application” clause, the petitioner must

show that the state court—while correctly identifying the applicable law from Supreme Court

precedent—unreasonably applied the law to the petitioner’s case. Id. at 413. Importantly, the

question is not whether the state court decision incorrectly applied federal law. Rather, the

petitioner must show that the state court decision was “objectively unreasonable,” Hall v. Mays,

7 F.4th 433, 444 (6th Cir. 2021), such that no reasonable person could agree with the state court’s

decision. Id. (citing Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       Our precedent precludes granting relief to Pinchon. In Atkins, we held, on nearly identical

facts, that the petitioner was not entitled to relief under § 2254(d)(1). 945 F.3d at 478. There, a



                                                -5-
No. 21-5356, Pinchon v. Byrd


Tennessee state court sentenced 16-year-old Howard Atkins to imprisonment for life. Id. at 477.

Under this sentence, Atkins was eligible for release after 51 years. Id. Atkins sought post-

conviction relief in state court, relying on the Supreme Court’s holdings in Miller and

Montgomery. Id. But the state courts declined to extend Miller to Atkins’s sentence so he sought

habeas relief in federal court. Id. The district court denied relief, and we affirmed, explaining:

       Whether read broadly or narrowly Miller creates a legal rule about life-without-
       parole sentences. And, whether one looks at Atkins’s sentence formally or
       functionally, he did not receive a life-without-parole sentence. He will be eligible
       for release after at least 51 years’ imprisonment. Miller’s holding simply does not
       cover a lengthy term of imprisonment that falls short of life without parole.

Id. A sentence that provides for the possibility of release, even after 51 years, we said, is materially

distinguishable from a sentence without the possibility of release, which was Miller’s sentence.

Hence, the state court’s decision was not contrary to Supreme Court precedent. Further, the state

court’s decision in Atkins was not an unreasonable application of the Miller holding. “A state

[court] decision cannot have unreasonably applied a Supreme Court precedent if a habeas

petitioner needs a federal court ‘to extend that precedent’ to obtain relief.” Id. at 479.

       As in Atkins, so too here. Pinchon received the same sentence Atkins did, and the same

issue presented to us in Atkins presents itself here: whether the state court’s decision not to extend

Miller to a life-imprisonment sentence imposed on a minor is either contrary to or an unreasonable

application of Supreme Court precedent. In Atkins, we held that it was not. Pinchon offers nothing

to suggest that Atkins should not apply here. In fact, Pinchon concedes that Atkins forecloses relief

on this ground. We agree.

       While conceding that Atkins forecloses relief, Pinchon takes another tack, arguing here, as

he argued to the district court, that the state court failed to exercise its independent judgment in

applying Miller and that this failure violated federal law as clearly established in Montgomery.

According to Pinchon, Montgomery requires that a state collateral-review court must review de
                                                  -6-
No. 21-5356, Pinchon v. Byrd


novo a claim of a Miller violation. That is, a state court cannot apply the deferential standard of

review from § 2254(d) to its own review of the constitutional issues presented by the petitioner.

Instead, the state court must independently determine the scope of Miller and decide whether the

sentence falls within Miller’s scope, and failure to make this independent assessment violates

clearly established federal law under Montgomery. This, in turn, Pinchon contends, requires us to

review de novo the state court’s refusal to extend Miller to Pinchon’s sentence.

       We are not persuaded. Montgomery did not clearly establish the federal law that Pinchon

claims it does. To be “clearly established” federal law, Supreme Court precedent must announce

a “controlling” legal principle. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). That controlling

legal principle must be “embodied in a holding of th[e] [Supreme] Court.” Pouncy v. Palmer, 846

F.3d 144, 161 (6th Cir. 2017) (quoting Thaler v. Haynes, 559 U.S. 43, 47 (2010) (per curiam))

(alterations in original). And courts should narrowly construe Supreme Court precedent so that

“clearly established federal law” refers only to “something akin to on-point holdings.” Id.

(quotation marks omitted).

       None of Montgomery’s holdings clearly establishes Pinchon’s proffered standard of review

for state collateral-review courts. Two on-point holdings from Montgomery apply here. First,

state collateral-review courts must retroactively apply “a new substantive rule of constitutional

law” that “controls the outcome of [the] case.” Montgomery, 577 U.S. at 200. Second, Miller

applies retroactively in state collateral-review courts. Id. at 212. Absent from Montgomery’s

holdings is any clear statement of the standard of review that the state appellate court must apply

in its review of a prisoner’s retroactive Miller claim. Therefore, Montgomery did not clearly

establish as federal law that state appellate courts must review constitutional claims de novo.




                                                -7-
No. 21-5356, Pinchon v. Byrd


       Even if Montgomery’s holdings clearly established an independent duty to determine

Miller’s scope, neither the state trial court nor the TCCA failed that duty on collateral review. The

state trial court denied relief to Pinchon because his “life sentence” differed from a “life sentence

without the possibility of parole” in two important respects. First, in contrast to a life sentence

that lasts as long as the defendant lives, Pinchon’s sentence was for a “specific number of years”

after which he would be eligible for release with no parole supervision. Second, under Tennessee

precedent, Pinchon’s sentence did not fall within the scope of Miller because “sentence reduction

credits serve[d] the same purpose as eligibility for parole.” See Lowe-Kelley v. State, No. M2015-

00138, 2016 WL 742180, at *8-9 (Tenn. Crim. App., Feb. 24, 2016). Thus, the state trial court

provided a thorough and independent analysis in determining whether Miller should apply to

Pinchon’s sentence.

       The TCCA’s decision is no different. On collateral review, the TCCA correctly reviewed

the trial court’s decision for abuse of discretion as required by state law. See Tenn. Code Ann.

§ 40-30-117(c). After a summary of the state trial court’s decision, the TCCA concluded—albeit

briefly—that there was no abuse of discretion because Pinchon’s sentence included the possibility

of release after 51 years and that this distinguished Pinchon’s sentence from the type of sentence

that Miller covered.    As the district court put it, the TCCA’s “statements sound like an

interpretation of Miller’s scope.”

       On appeal, Pinchon insists that the TCCA failed its duty to exercise independent judgment.

Pinchon relies on language from the TCCA’s decision that it did not feel “compelled” to extend

Miller to Pinchon’s sentence. But this myopic argument ignores the TCCA’s determination of

Miller’s scope that preceded the language that Pinchon relies on. The TCCA speculated that Miller

might extend to sentences like Pinchon’s in the future, but that it was not persuaded to extend



                                                -8-
No. 21-5356, Pinchon v. Byrd


Miller now. The TCCA nonetheless reviewed the state trial court’s decision for an abuse of

discretion as Tennessee law required. As already explained, the trial court provided a thorough

and independent analysis that demonstrated why Miller did not extend to Pinchon’s sentence.

Whatever the merits of these decisions, it would be incorrect to say that the Tennessee state courts

failed to adequately exercise their independent judgment in determining Miller’s scope on

collateral review. Therefore, because § 2254(d)(1)’s deferential standard applies, and for the same

reasons explained in Atkins, Pinchon is not entitled to relief.

                                                 III.

       For the reasons set forth above, we AFFIRM the judgment of district court.




                                                 -9-
No. 21-5356, Pinchon v. Byrd


       HELENE N. WHITE, Circuit Judge, concurring. I join in the affirmance because I

agree that the Tennessee appellate court’s decision was not contrary to, and did not involve an

unreasonable application of, clearly established law as determined by the United States Supreme

Court. See 28 U.S.C. § 2254(d)(1). I write separately because I conclude that sentences like

Pinchon’s violate the Eighth Amendment’s prohibition of cruel and unusual punishment. See

Starks v. Easterling, 659 F. App’x 277, 282–83 (6th Cir. 2016) (White, J., concurring) (suggesting

that an identical sentence would violate the Eighth Amendment).

       In Miller v. Alabama, 567 U.S. 460 (2012), the Supreme Court held that “the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without possibility of parole

for juvenile offenders.” Id. at 479. The Court relied on Graham v. Florida, 560 U.S. 48 (2010),

which explained that the prohibition of sentences of life without parole means that States “must

provide ‘some meaningful opportunity [for prisoners] to obtain release.’” Miller, 567 U.S. at 479

(quoting Graham, 560 U.S. at 75). Under Miller, prisoners like Pinchon “must be given the

opportunity to show their crime did not reflect irreparable corruption; and, if it did not, their hope

for some years of life outside prison walls must be restored.” See Montgomery v. Louisiana,

577 U.S. 190, 213 (2016).

       Pinchon’s sentence deprives him of a meaningful opportunity to obtain release and a hope

for some years beyond prison walls. Pinchon was sentenced to “imprisonment for life,” which in

Tennessee is the equivalent of a sixty-year sentence. See Brown v. Jordan, 563 S.W.3d 196, 200

(Tenn. 2018) (citing Tenn. Code Ann. § 40-35-501(h)(1)). He can earn sentence-reduction credits

of up to 15% of his sentence, which would make him eligible for release after fifty-one years. See

id. at 202. If he were to earn the maximum sentence-reduction credits available, he would be

eligible for release at age sixty-eight. See id. Data from the Centers for Disease Control and



                                                -10-
No. 21-5356, Pinchon v. Byrd


Prevention (CDC) for 1998 show that Pinchon’s life expectancy was about 69.3 years when he was

sentenced. See Robert N. Anderson, United States Life Tables, 1998, 48 National Vital Statistics

Reports, No. 18, p. 21 (Feb. 7, 2001), https://www.cdc.gov/nchs/data/nvsr/nvsr48/nvs48_18.pdf.1

And that projection did not account for any potential effect of Pinchon’s incarceration on his

lifespan. Because Pinchon’s minimum sentence approaches and may exceed his life expectancy,

it should be considered a de facto sentence of life without parole in contravention of the Eighth

Amendment. See Atkins v. Crowell, 945 F.3d 476, 481–82 (6th Cir. 2019) (Cole, J., concurring)

(collecting the “ever-increasing number” of cases vacating term-of-years sentences under Miller

and Graham because they amount to life without parole); Starks, 659 F. App’x at 283 (White, J.,

concurring) (same).

        Nevertheless, I recognize that “fairminded jurists could disagree” that the Tennessee

appellate court violated Miller in upholding Pinchon’s sentence. See Harrington v. Richter,

562 U.S. 86, 102 (2011). The Supreme Court has not explicitly held that a long term-of-years

sentence violates Miller, let alone indicated how long a sentence must be to constitute a de facto

sentence of life without parole. To be sure, a term-of-years sentence beyond a certain length is the

clear functional equivalent of a sentence of life without parole; such a sentence must violate Miller.

See Atkins, 945 F.3d at 482 (Cole, J., concurring) (suggesting that a sentence mandating 100 years’

imprisonment would violate Miller); Budder v. Addison, 851 F.3d 1047, 1059–60 (10th Cir. 2017)

(holding on habeas review that a sentence of at least 131.75 years’ imprisonment violated the

Eighth Amendment under Graham); McKinley v. Butler, 809 F.3d 908, 911 (7th Cir. 2016)

(concluding that “the logic of Miller applies” to a sentence of 100 years’ imprisonment without



        1
          More recent CDC data show that, when Pinchon was thirty-eight years old in 2018, his life expectancy was
about 74.9 years. See Elizabeth Arias and Jiaquan Xu, United States Life Tables, 2018, 69 National Vital Statistics
Report, No. 12, p. 30 (Nov. 17, 2020), https://www.cdc.gov/nchs/data/nvsr/nvsr69/nvsr69-12-508.pdf.

                                                       -11-
No. 21-5356, Pinchon v. Byrd


the possibility of early release); Moore v. Biter, 725 F.3d 1184, 1194 (9th Cir. 2013) (holding on

habeas review that a 254-year sentence violated Graham where the petitioner would not be eligible

for parole for 127 years). But because fairminded jurists could reasonably debate whether

sentencing a juvenile to a minimum of fifty-one years’ imprisonment violates Miller, AEDPA

requires us to affirm the district court’s denial of Pinchon’s petition.




                                                 -12-